DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8-12, filed 09/09/2022, with respect to the rejection of claims 1-4, 6-13, and 16-22 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-2, 4, 7-11, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sata et al. (US 2011/0183249 A1), in view of Sugahara et al. (US 2006/0014095 A1), and further in view of Murata (JP 2016173405 A) (references herein made with respect to English machine translation attached).

Sata teaches a process for producing a toner for electrophotography which includes a step of mixing a dispersion of colorant-containing polymer particles with a dispersion of resin particles containing substantially no colorant to aggregate the colorant-containing polymer particles and the resin particles. The polymer contains a constitutional unit derived from a salt-forming group-containing monomer (a) and a constitutional unit derived from an aromatic ring-containing monomer (b) (Abstract). 
The colorant may be either a hydrophobic dye or a pigment, or may be a mixture prepared by using both in an arbitrary mixing ratio. The pigment may be either organic or inorganic, and may be used in combination with an extender pigment, if required. Examples of suitable inorganic pigments include carbon blacks, metal oxides, metal sulfides, and metal chlorides. Among these inorganic pigments, carbon blacks are especially preferably used as a black pigment. The carbon blacks may include furnace blacks, thermal lamp blacks, acetylene blacks, and channel blacks ([0017]-[0021]). 
Examples of the preferred salt-forming group-containing monomer used for forming the constitutional unit derived from the salt-forming group-containing monomer (a) include anionic monomers (a-1) and cationic monomers (a-2). As the anionic monomer (a-1), unsaturated carboxylic acid monomers such as acrylic acid and methacrylic acid may be used. In view of high image density and good tribocharge properties of the resulting toner, acrylic acid and methacrylic acid are especially preferred ([0032]-[0037]). This satisfies the limitation of claim 4. Furthermore, the content of the constitutional unit derived from the salt-forming group-containing monomer (a) in the main chain is preferably 3 to 30% by weight, more preferably from 3 to 30% by weight, more preferably 5 to 20% by weight, and even more preferably from 5 to 15% by weight with respect to the weight of the water-insoluble polymer in view of enhancing the dispersibility of the water-insoluble polymer ([0061]). All of these preferred ranges fall within the range recited in claim 19.
The polymer constituting the colorant-containing polymer particles preferably further contains a side chain which is a polymer chain containing a constitutional unit derived from a hydrophobic monomer (c) from the viewpoint of a good dispersibility of the colorant-containing polymer particles ([0028]). An example of the hydrophobic monomer includes styrene-based monomer ([0068]). Examples of the styrene-based monomers include styrene, alpha-methyl styrene, and vinyl toluene ([0068]). Among these, styrene is preferred form the viewpoint of enhancing a dispersibility of the colorant-containing polymer particles, and image density. The side chain containing the constitutional unit derived from the styrene-based monomer may be produced by copolymerizing a styrene-based macromer having a polymerizable functional group at one terminal end ([0068]). This meets the limitations recited by claims 21 and 22. 
From the viewpoint of well incorporating a sufficient amount of the colorant into the water-insoluble graft polymer and enhancing image density, the content of the constitutional unit derived from the styrene-based monomer in the side chain of the styrene-based macromer is preferably 60% by weight or larger, more preferably 70% by weight or larger, and still more preferably 90% by weight or larger ([0068]). This meets the limitation recited by claim 1 of being at least 30% by mass. The styrene-based macromer is commercially available, for example, from Toagosei Co., Ltd., as product names of AS-6, AS-6S, AN-6, AN-6S, HS-6, and HS-6S ([0070]). 
The volume median particle size (D50) of the colorant-containing water-insoluble polymer particles in the dispersion of the colorant-containing polymer particles is preferably from 0.01 to 0.5 μm, more preferably from 0.03 to 0.3 μm, and especially preferably from 0.05 to 0.2 μm from the viewpoint of dispersion stability ([0113]). The preferred range fully encompasses the range recited in claim 9, the more preferred range closely overlaps with the range recited in claim 9, and the especially preferred range shares and endpoint with and even more closely overlaps with the range recited in claim 9.
The mixing ratio between the dispersion of the colorant-containing polymer particles and the dispersion of the resin particles containing substantially no colorant is preferably controlled from the viewpoint of a high image density, such that the content of the colorant in the colorant-containing polymer particles is preferably from 3 to 30 parts by weight of the resin binder ([0157]). 
The resin binder of the resin particles preferably contains a polyester from the viewpoints of a good fusing property and a good durability of the toner ([0119]). The polyester used in the resin binder may be in the form of either a crystalline polyester or an amorphous polyester ([0119]). Examples of resins other than the polyester which may be contained in the resin binder include known resins conventionally used, such as styrene acrylic copolymers, epoxy resins, polycarbonates, and polyurethanes ([0120]). As the polyester, there may be used not only unmodified polyesters, but also modified polyesters obtained by modifying the polyester to such an extent that the polyesters are substantially free from deterioration in inherent properties. Examples of the modified polyesters include polyesters grafted or blocked with phenol, urethane, epoxy, etc., and composite resins containing two or more kinds of resin units including a polyester unit ([0129]). From the viewpoints of a good fusing property and a good durability of the toner, the resin binder may contain two kinds of polyesters which are different in softening point from each other ([0131]). 
In the steps of producing the dispersion containing the colorant-containing polymer particles, Sata teaches in the first step that the water-insoluble polymer is dissolved in an organic solvent, and then the colorant, a neutralizing agent, and water with an optional surfactant are added to a solution of the water-insoluble polymer in the organic solvent under mixing to obtain a dispersion of an oil-in-water type ([0104]). In the dispersion, the content of the colorant in the mixture is preferably from 5 to 50% by weight, and the content of the water-insoluble polymer in the mixture is preferably from 2 to 40% by weight ([0104]). This satisfies the mass ratio of the colorant to the addition polymer in the colorant particles recited in claim 1. 
In the production of dispersion 1 of the colorant-containing polymer particles, Sata teaches the use of methacrylic acid as the salt-forming group-containing monomer, benzyl methacrylate as the aromatic ring-containing monomer, a styrene macromer commercially known as "AS-6S" as the hydrophobic monomer, and a polypropylene glycol monomethacrylate commercially known as "BLEMMER PP-500" ([0212]-[0220] and Table 2). The polypropylene glycol monomethacrylate monomer is taught to contain propyleneoxide, which is an alkylene oxide and is similar to the Applicant's methoxypolyethylene glycol methacrylate monomer commercially known as "BLEMMER PME-200", which contains ethylene oxide as the polyalkylene oxide (Table 4 of the instant specification). The styrene macromer is identical the Applicant's styrene macromer (see Table 4 of the instant specification).
Also, in the production of the toner in example 1, 900 g of the dispersion A of resin particles and 300 g of the dispersion 1 of colorant-containing polymer particles were used. Therefore, the content of the colorant-containing polymer particles with respect to the total mass of the resin particles was 300 / 300 + 900 = 0.25 = 25% by mass, which falls within the range recited in claim 10.
Sata does not teach the use of carbon black as the colorant in the experimental examples, however, Sata teaches that a variety of colorants can be suitably used, and mentions that carbon black is the most preferred black pigment. Therefore, based on this disclosure, the skilled artisan would have sought to use carbon black as the colorant when desiring to produce a black toner. In doing so, the limitations of claims 7 and 8 would be met. Sata is also silent to teach suitable carbon black pigments based on their dibutyl phthalate (DBP) oil absorption amount. However, Sugahara teaches a black toner having excellent charging property wherein carbon black is used as the colorant (Abstract). The carbon black employed in the toner preferably has a DBP oil absorption of 20 to 100 ml/100g, and more preferably 30 to 60 ml/100g. If the DBP oil absorption exceeds 100 ml/100g, migration of the carbon black to the toner surface tends to be caused. As a result, the transferring property and coloring property of the toner tends to be deteriorated, especially under high humidity conditions. In contrast, when the DBP oil absorption is less than 20 ml/100g, the dispersibility of the carbon black in the toner particle is insufficient. As a result, deterioration of the coloring property or charge amount of the toner is caused ([0063]). The preferred range overlaps with the range recited in claim 23 while sharing the same minimum value, and the more preferred range overlaps and is even sufficiently similar to the ranged recited in claim 23.
Sata does not teach the use of a polyester composite resin as the binder resin of the resin particles, however, Sata teaches that the binder resin is preferably a polyester in view of good fusing property and a good durability of the toner, and that the polyester used in the resin binder may be in the form of either a crystalline polyester or an amorphous polyester, which may be used individually or in combination. Modified polyester resins, such as composite resins, are also taught to be suitably used in the binder resin of the resin particles. An example of a suitable crystalline polyester and a suitable composite resin can be seen in a similar toner disclosed by Murata.
Murata teaches a method for producing a toner including steps of: (1) mixing a wax and an aqueous dispersion of resin particles (A) to obtain an aqueous dispersion of wax particles; (2) mixing and aggregating the aqueous dispersion of wax particles obtained in step (1), an aqueous dispersion of resin particles (B), and an aqueous dispersion of resin particles (C) to obtain aggregated particles; (3) fusing the aggregated particles obtained in step (2) to obtain fused particles ([0009]). The resin constituting the resin particles (A) contains a polyester-based resin containing a segment (a1) made of a polyester, the resin constituting the resin particles (B) contains a crystalline polyester (b), and the resin constituting the resin particles (C) contains a composite resin (c) containing a segment (c1) made of a polyester and a vinyl-based resin segment (c2) having a constitutional unit derived from a styrene-based compound ([0009]). 
The resin particles (B) contain a crystalline polyester (b) from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0075]). The crystalline polyester (b) is obtained by polycondensing a polyhydric alcohol component (b-al) and a polycarboxylic acid component (b-ac) ([0078]). The polyhydric alcohol component (b-al) preferably contains 80 mol% or more of an α,ω-aliphatic diol having 4 or more and 16 or less carbon atoms from the viewpoint of improving low-temperature fixability and temporal stability of low-temperature fixability of the toner ([0079]). This meets the limitation recited in claim 2, and the range for the carbon number of the α,ω-aliphatic diol is identical to the range recited in claim 17. Furthermore, the softening point of the crystalline resin (b) is preferably 60 ºC or higher, and 150 ºC or lower, from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0083]). This range is identical to the range recited in claim 18. The resin particles (B) are preferably obtained as an aqueous dispersion by dispersing a resin component containing the crystalline polyester (b).
The resin particles (C) contain a composite resin (c) containing a segment (c1) made of a polyester resin and a vinyl resin segment (c2) containing a constitutional unit derived from a styrene-based compound from the viewpoint of improving low-temperature fixability of the toner. The resin particles (C) function as a binder resin of the toner ([0098]). The composite resin (c) having the polyester segment (c1) is easily compatible with not only the crystalline resin (b), but also the resin particles (A) in which the wax is dispersed, and wax particles are readily incorporated into the aggregate of the resin particles (C) in the aggregation step ([0099]). 
The composite resin (c) is preferably an amorphous resin from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0100]). The polyester segment (c1) is a segment made of a polyester resin obtained by polycondensing a polyhydric alcohol component (c-al) and a polycarboxylic acid component (c-ac) from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0101]). The polyhydric alcohol preferably contains 80 mol% or more of an alkylene oxide adduct of bisphenol A, but may contain other polyhydric alcohols such as aliphatic diols, aromatic diols, alicyclic diols, and alkylene oxide ([0103]). 
Examples of the polycarboxylic acid component (c-ac) include dicarboxylic acids, polycarboxylic acids having a valence of 3 or more, anhydrides, and alkyl esters having 1 or more and 3 or less carbon atoms ([0104]). Examples of the dicarboxylic acid include an aromatic dicarboxylic acid, an aliphatic dicarboxylic acid, and an alicyclic dicarboxylic acid ([0105]). The content of the polyvalent carboxylic acid having a valence of 3 or more is preferably 3 mol% or more and 30 mol% or less in view of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0106]). This range is identical to the range recited in claim 16. 
The vinyl-based resin segment (c2) preferably contains a structural unit derived from a styrene-based compound, from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0108]). Also, from the same viewpoint, the vinyl resin segment (c2) is preferably styrene alone, or a combination of styrene and a (meth)acrylic acid ester ([0111]). By using a bireactive monomer as a raw material monomer, the bireactive monomer reacts with both the polyester resin segment (c1) and the vinyl resin segment (c2), making it easy for composite resin (c) to be produced ([0112]).
Furthermore, the softening point of the composite resin (c) is preferably 70 ºC or more, and 140 ºC or lower from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0116]). This range is identical to the range recited in claim 20.
Finally, the mass ratio of the resin particles (B) to the resin particles (C) in the mixed dispersion is preferably 1/99 or more, and 30/70 or less, from the viewpoint of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner ([0135]). This range overlaps with, and is sufficiently similar to, the range recited in claim 11.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a carbon black having a DBP oil absorption in the range of Sugahara, as the colorant in colorant-containing polymer particles of Sata in order to produce a black toner. I would have also been obvious to someone of ordinary skill in the art to use the resin particles of Murata as the resin particles containing substantially no colorant of Sata, in view of improving the low-temperature fixability and the temporal stability of the low-temperature fixability of the toner.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sata et al. (US 2011/0183249 A1), in view of Murata (JP 2016173405 A) (references herein made with respect to English machine translation attached), and further in view of Hayashi (JP 2016136249 A) (references herein made with respect to English machine translation attached).

Sata and Murata teach the method for producing the toner according to claim 1. Sata and Murata are silent to teach a polyester having a structural unit derived from a hydrocarbon wax having at least one of a carboxy group and a hydroxy group. However, this feature can be seen in a similar toner disclosed by Hayashi.
Hayashi teaches a method for producing a toner comprising including steps of: (1) performing polycondensation of a polyhydric alcohol component and a polycarboxylic acid component in the presence of a hydrocarbon wax (W1) having a hydroxyl group or a carboxy group to obtain an amorphous resin (A) containing a constituent component derived from the hydrocarbon wax (W1) and having a polyester portion; (2) dispersing the amorphous resin (A) obtained in step (1) in an aqueous medium to obtain an aqueous dispersion of resin particles (X); (3) aggregating the resin particles (X) obtained in step (2) in the presence of a crystalline polyester (B) in an aqueous medium to obtain aggregated particles; fusing the aggregated particles obtained in step (3) ([0008]). 
By obtaining the amorphous resin (A) having a polyester moiety in the presence of the hydrocarbon wax (W1) having a hydroxyl group or a carboxyl group, the amorphous resin (A) is a resin in which the hydrocarbon wax (W1) having a hydroxyl group or a carboxyl group is bonded. In the aqueous medium, the resin particles (X) in which the constituent component derived from the hydrocarbon wax (W1) is present as a hydrophobic group on the inner side and the more hydrophilic polyester portion is present on the outer side are formed. By aggregating the resin particles (X) in the presence of the crystalline polyester (B), the crystalline polyester (B) having relatively high hydrophobicity is finely dispersed by the constituent component derived from the hydrocarbon wax (W1) and encapsulated in the aggregated particles. By fusing the aggregated particles, the finely dispersed state of the crystalline polyester (B) in the particles is maintained, and toner particles having a uniform composition are obtained. Therefore, it is considered that the obtained toner has excellent low-temperature fixability, and the charge amount distribution of the toner that is easily affected by the composition and state of the toner particle becomes sharp, and the charge stability against environmental fluctuations is improved ([0011]).
The hydrocarbon wax (W1) is a hydrocarbon wax having a hydroxyl group or a carboxy group. From the viewpoint of improving low-temperature fixability and charging characteristics of the toner, a hydrocarbon wax having both a hydroxyl group and a carboxy group is preferable ([0013]). Examples of commercially available products of the hydrocarbon waxes having a hydroxyl group and a carboxy group include “Paracol 6420”, “Paracol 6470”, and “Paracol 6490”, all of which are manufactured by Nippon Seiki Co., Ltd. ([0016]). In the preparation of example A1, Hayashi teaches the use of Paracol 6490 as the hydrocarbon wax (W1) ([0190]). As a result, the toner was excellent in low-temperature fixability, excellent in charging characteristics, and excellent in image density of printed matter ([0213]). Paracol 6490 was the same hydrocarbon wax used by the Applicant in production examples A1-A4 (see Table 1 of the instant specification).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester composite resin of Sata and Murata with a hydrocarbon wax having a hydroxyl group or a carboxy group, in view of improving the low-temperature fixability, charging characteristics, and image density of the resulting toner.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
09/27/2022